Exhibit 10.50
ABERCROMBIE & FITCH CO.
DIRECTORS’ DEFERRED COMPENSATION PLAN (PLAN II)
     The Company adopted the Abercrombie & Fitch Co. Directors’ Deferred
Compensation Plan effective October 1, 1998. Effective immediately before
January 1, 2005, the Plan is divided into two separate deferred compensation
plans, one of which shall be named “Plan I” and the other of which shall be
named “Plan II.” Any “amounts deferred” in taxable years beginning before
January 1, 2005, under Plan I (within the meaning of Code Section 409A) and any
earnings thereon shall be governed by the terms of Plan I as in effect on
October 3, 2004, and it is intended that such amounts and the earnings thereof
shall be exempt from the application of Code Section 409A. Nothing contained
herein is intended to materially enhance a benefit or right existing under Plan
I as of October 3, 2004, or add a new material benefit or right to Plan I. Any
“amount deferred” in taxable years beginning on or after January 1, 2005 (within
the meaning of Code Section 409A) and any earnings thereon shall be governed by
the terms and conditions of this Plan II.
Section 1. PURPOSE — The Company desires and intends to recognize the value to
the Company of the past and present services of its Directors, to encourage
their continued service to the Company and to be able to attract and retain
superior Directors by adopting and implementing this Plan to provide such
Directors an opportunity to defer compensation otherwise payable to them from
the Company. In addition, the Company desires to allow such Directors an
opportunity to participate in the performance of the Common Shares of the
Company by providing that amounts deferred under this Plan may be credited to a
Participant’s Deferred Compensation Account as Common Shares.
Section 2. CERTAIN DEFINITIONS — The following terms will have the meanings
provided below.
     “Additions” means the credits applied to Deferred Compensation Accounts as
provided in Section 4 hereof.
     “Annual Retainer” means, with respect to any calendar year or other period,
the retainer which, absent an election to defer hereunder, would be payable to a
Participant for services rendered to the Board or its committees during those
pay periods beginning in the given calendar year or other period.
     “Beneficiary” means the person or persons designated by a Participant in
accordance with the Plan to receive payment of the remaining balance of the
Participant’s Deferred Compensation Account in the event of the death of the
Participant prior to the Participant’s receipt of the entire amount credited to
his or her Deferred Compensation Account.
     “Board” means the Board of Directors of the Company.
     “Change in Control” means the occurrence of a “change in the ownership,” a
“change in the effective control,” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Code
Section 409A.

1



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as may be amended from time
to time.
     “Common Shares” means the shares of Class A Common Stock, par value $.01,
of the Company.
     “Company” means Abercrombie & Fitch Co., a Delaware corporation, and its
successors, including, without limitation, the surviving corporation resulting
from any merger or consolidation of Abercrombie & Fitch Co. with any other
corporation, limited liability company, joint venture, partnership, or other
entity or entities.
     “Deferral Notice” has the meaning specified in Section 4 of the Plan.
     “Deferred Compensation Account” means the separate Deferred Compensation
Account established and maintained by the Company as a bookkeeping account for
each Participant pursuant to Section 4 of the Plan.
     “Director” means any individual who is a member of the Board and who
receives compensation from the Company for his or her services as a director.
     “Eligible Compensation” means, to the extent applicable to any given
Participant, the Annual Retainer, Meeting Fees, and stock-based incentives,
including restricted stock and stock units relating to Common Shares, but not
stock options, payable to the Participant for services to the Company as
Director. The extent to which a given Participant may defer a given component of
Eligible Compensation shall be based upon such Participant’s eligibility to
receive the given component of Eligible Compensation (as determined under
applicable agreements and pay practices of the Company) and the provisions and
limitations applicable to the given component as provided under the Plan.
     “Fair Market Value” of the Common Shares means the most recent closing
price of the Common Shares on any national securities exchange on or through
which the Common Shares are then listed or traded.
     “Meeting Fees” means, with respect to any calendar year or other period,
the fees for attendance at meetings of the Board or its committees (exclusive of
expenses) which, absent an election to defer hereunder, would be payable to a
Participant during those pay periods beginning in the given calendar year or
other period.
     “Participant” has the meaning specified in Section 3 of the Plan.
     “Payment Election Form” has the meaning specified in Section 5 of the Plan.
     “Plan” means this deferred compensation plan, which shall be known as the
Abercrombie & Fitch Co. Directors’ Deferred Compensation Plan (Plan II), as the
same may be amended from time to time.

2



--------------------------------------------------------------------------------



 



     “Plan Administrator” means the Vice President of Compensation and Benefits
of the Company.
     “Separation from Service” means a termination of service with the Company
as a Director in such a manner as to constitute a “separation from service” as
defined in Code Section 409A.
     “Specified Employee” means a “specified employee,” as defined in Code
Section 409A (with such classification to be determined in accordance with the
methodology established by the Company from time to time in its sole
discretion), of the Company or any entity that would be considered to be a
single employer with the Company under Code Section 414(b) or Code
Section 414(c).
     “Trust” means the trust fund that, in the discretion of the Company, may be
established for purposes of segregating certain assets of the Company for
payment of benefits hereunder as the same may be amended from time to time. Such
Trust may be irrevocable, but the assets thereof shall, at all times, remain the
property of the Company subject to the claims of the Company’s creditors.
     “Unforeseeable Emergency” means an “unforeseeable emergency” as defined in
Code Section 409A.
Section 3. PARTICIPANTS
Each individual who becomes a Director shall be designated by the Company as
eligible for participation in the Plan as of the later of the date on which he
or she becomes a Director or the date specified by the Board. A Director
eligible for participation in the Plan shall become a Participant as of the date
on which he or she first makes a deferral election under the Plan in accordance
with Section 4.B. A Participant shall continue to participate in the Plan until
his or her status as a Participant is terminated by a complete distribution of
his or her Deferred Compensation Account pursuant to the terms of the Plan.
Section 4. DEFERRED COMPENSATION ACCOUNTS
     A. Establishment of Deferred Compensation Accounts. The Company will
establish a Deferred Compensation Account for each Participant.
     B. Election of Participant. A Participant may elect to have all or a
portion of his or her Eligible Compensation for a calendar year allocated to his
or her Deferred Compensation Account and paid on a deferred basis pursuant to
the terms of the Plan. To exercise such an election, the Participant must advise
the Company of his or her election, in writing, on a form and within the time
period prescribed by the Plan Administrator (each, a “Deferral Notice”). Such
Deferral Notice must be filed with the Company by, and shall become irrevocable
as of, December 31 (or such earlier date as prescribed by the Plan
Administrator) of the calendar year preceding the calendar year for which such
Eligible Compensation is earned or during which restricted stock or stock units
that are included in Eligible Compensation are granted. In the first

3



--------------------------------------------------------------------------------



 



calendar year in which an individual becomes a Director, the newly eligible
Participant may elect to have all or a portion of his or her Eligible
Compensation for such calendar year allocated to his or her Deferred
Compensation Account by filing a Deferral Notice with the Company by the
thirtieth (30th) day following the date that the individual first becomes a
Director (or such earlier date as specified by the Plan Administrator). Such
Deferral Notice shall become irrevocable on the date that it is received by the
Company and shall apply only to Eligible Compensation earned by and restricted
stock or stock units that are included in Eligible Compensation granted to the
Participant after the date on which the Deferral Notice becomes irrevocable. A
Participant’s Deferral Notice shall remain in effect for subsequent calendar
years unless and until the Participant files a new Deferral Notice in accordance
with this Section 4.B.
     C. Company Contributions. As of the date any Eligible Compensation would
have otherwise been payable absent the filing of a Deferral Notice, the Company
will allocate to the Participant’s Deferred Compensation Account the amount of
Eligible Compensation specified in the Deferral Notice. Any amounts so allocated
by the Company are called “Company Contributions.”
     D. Adjustment of Account Balance. Stock-based incentives deferred pursuant
to the Plan shall be credited to a Participant’s Deferred Compensation Account
as Common Shares. As of the date any amount of Eligible Compensation otherwise
payable in cash is credited to a Participant’s Deferred Compensation Account,
such amount shall be divided by the then Fair Market Value of the Common Shares.
Upon completion of this calculation, each Deferred Compensation Account shall be
credited with the resulting number of Common Shares (carried to three decimals).
The Deferred Compensation Account of each Participant shall be credited with
cash dividends on the Common Shares at the times and equal in amount to the cash
dividends actually paid with respect to Common Shares on and after the date
credited to the Deferred Compensation Account. The amount of cash dividends
credited to each Deferred Compensation Account shall be divided by the then Fair
Market Value of the Common Shares; and the Deferred Compensation Account of each
Participant shall be credited with the resulting number of Common Shares
(carried to three decimals). The Plan Administrator may prescribe any reasonable
method or procedure for the accounting of Additions.
     E. Stock Adjustments. The number of Common Shares in the Deferred
Compensation Accounts of each Participant shall be adjusted from time to time to
reflect stock splits, stock dividends or other changes in the Common Shares
resulting from a change in the Company’s capital structure.
     F. Participant’s Rights in Accounts. A Participant’s only right with
respect to his or her Deferred Compensation Account (and amounts allocated
thereto) will be to receive payments in accordance with the provisions of
Section 5 of the Plan.
Section 5. PAYMENT OF DEFERRED BENEFITS
     A. Time of Payment. A Participant may elect to have his or her Deferred
Compensation Account distributed upon Separation from Service or the occurrence
of a specified date. To exercise such an election, the Participant must advise
the Company of his or her

4



--------------------------------------------------------------------------------



 



election, in writing, on a form prescribed by the Plan Administrator (a “Payment
Election Form”) delivered to the Plan Administrator with the Participant’s
Deferral Notice. If a Participant makes no election, the Participant’s Deferred
Compensation Account will be distributed upon the Participant’s Separation from
Service. Regardless of any election made by a Participant, the Participant’s
Deferred Compensation Account will be distributed in the event of a Change in
Control.
     B. Method of Distribution. A Participant’s Deferred Compensation Account
shall be distributed to the Participant in a single lump sum transfer of the
whole Common Shares (plus cash representing the value of any fractional share),
or in such number of annual installments (not to exceed 10) as may be elected by
the Participant in accordance with a Payment Election Form delivered to the Plan
Administrator with the Participant’s Deferral Notice. If a Participant makes no
election, the Participant’s Deferred Compensation Account will be distributed in
a single lump sum. Regardless of any election made by a Participant, the
Participant’s Deferred Compensation Account will be distributed in a single lump
sum in the event of a Change in Control.
     C. Time of Payment. Amounts payable to the Participant or his Beneficiary,
as the case may be, upon the occurrence of a payment event or specified date
described in Section 5.A shall be paid within 90 days of such event or specified
date. Notwithstanding the foregoing, in no event may payments upon Separation
from Service of a Participant who is a Specified Employee from the Participant’s
Deferred Compensation Account commence prior to the earlier of the first
business day of the seventh month following the Participant’s Separation from
Service or the Participant’s death.
     D. Calculation of Installments. In the event that a Deferred Compensation
Account becomes payable in installments (i) the amount of each installment shall
equal the quotient obtained by dividing the Participant’s Deferred Compensation
Account balance as of the end of the month immediately preceding the month of
such installment payment by the number of installment payments remaining to be
paid at the time of the calculation, and (ii) the amount of such Deferred
Compensation Account remaining unpaid shall continue to be credited with gains
and losses. By way of example, if the Participant elects to receive payments of
his Deferred Compensation Account in equal annual installments over a period of
ten (10) years, the first payment shall equal 1/10th of the Deferred
Compensation Account balance, calculated as described in this Section 5.D. The
following year, the payment shall be 1/9th of the Deferred Compensation Account
balance, calculated as described in this Section 5.D.
     E. Subsequent Elections. A Participant may elect a further deferral of
amounts credited to his or her Deferred Compensation Account, or a different
method of distribution, by delivering a later Payment Election Form to the Plan
Administrator, provided that any election to further defer amounts credited to a
Participant’s Deferred Compensation Account or to receive a different method of
distribution must meet the following requirements:
          (i) The election may not take effect until at least 12 months after
the date on which it is made.

5



--------------------------------------------------------------------------------



 



          (ii) The first payment with respect to which the election is made must
be deferred for a period of not less than five years from the date such payment
would otherwise have been made.
          (iii) The election may not accelerate the time of any payment.
          (iv) The election must be made not less than 12 months before the date
the payment is scheduled to be paid (or in the case of installment payments
treated as a single payment, 12 months before the date the first amount was
scheduled to be paid).
     F. Transition Elections. Notwithstanding any other provision of the Plan to
the contrary, a Participant may make a transition election with respect to
distribution of his or her Deferred Compensation Account by filing a new Payment
Election Form on or before December 31, 2007 (or such earlier date as specified
by the Plan Administrator), and make an election as to the time of payment and
method of distribution with respect to the Participant’s Deferred Compensation
Account. This election shall apply only to amounts that would not otherwise be
payable in 2007 and may not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007.
     G. Distributions for Unforeseeable Emergency. A Participant shall have the
right to request, on a form provided by the Plan Administrator, an accelerated
payment of all or a portion of his or her Deferred Compensation Account in a
lump sum if he or she experiences an Unforeseeable Emergency. The Plan
Administrator shall have the sole discretion to determine whether to grant such
a request and the amount to be paid pursuant to such request in accordance with
the standards set forth in Code Section 409A. Payment shall be made within
30 days following the determination by the Plan Administrator that a withdrawal
will be permitted under this Section 5.G. A distribution for an Unforeseeable
Emergency shall not exceed the smaller of (i) the number of whole Common Shares
(plus cash representing the value of any fractional share) credited to the
Participant’s Deferred Compensation Account or (ii) the number of whole Common
Shares credited to the Participant’s Deferred Compensation Account with a Fair
Market Value (determined as of the date of distribution) equal to the amount
needed to meet the Unforeseeable Emergency.
     H. Designation of Beneficiary. Upon the death of a Participant prior to the
distribution of his or her Deferred Compensation Account, such Deferred
Compensation Account shall be paid to the Beneficiary designated by the
Participant. If there is no designated Beneficiary or no designated Beneficiary
surviving at a Participant’s death, payment of the Participant’s Deferred
Compensation Account shall be made to the Participant’s estate.
     I. Taxes. In the event any taxes are required by law to be withheld or paid
from any payments made pursuant to the Plan, the Plan Administrator shall deduct
such amounts from such payments and shall transmit the withheld amounts to the
appropriate taxing authority.
Section 6. ASSIGNMENT OR ALIENATION — The right of a Participant, Beneficiary or
any other person to the payment of a benefit under this Plan may not be
assigned, transferred, pledged or encumbered except by will or by the laws of
descent and distribution.

6



--------------------------------------------------------------------------------



 



Section 7. PLAN ADMINISTRATION
     A. General. The Plan Administrator will have the right to interpret and
construe the Plan and to determine all questions of eligibility and of status,
rights and benefits of Participants and all other persons claiming benefits
under the Plan. In all such interpretations and constructions, the Plan
Administrator’s determination will be based upon uniform rules and practices
applied in a nondiscriminatory manner and will be binding upon all persons
affected thereby. Subject to the provisions of Section 8 below, any decision by
the Plan Administrator with respect to any such matters will be final and
binding on all parties. The Plan Administrator will have absolute discretion in
carrying out his or her responsibilities under this Section 7.
     B. Compliance with Section 409A. It is intended that the Plan comply with
the provisions of Code Section 409A, so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year that is prior to the
taxable year or years in which such amounts would otherwise actually be paid or
made available to Participants or Beneficiaries. The Plan shall be construed,
administered, and governed in a manner that effects such intent, and neither the
Board nor the Plan Administrator shall take any action that would be
inconsistent with such intent. Although each of the Board and the Plan
Administrator shall use its best efforts to avoid the imposition of taxation,
interest, and penalties under Code Section 409A, the tax treatment of deferrals
under the Plan is not warranted or guaranteed. Neither the Company, the Board,
nor the Plan Administrator shall be held liable for any taxes, interest,
penalties, or other monetary amounts owed by any Participant, Beneficiary, or
other taxpayer as a result of the Plan. Any reference in the Plan to Code
Section 409A will also include any proposed, temporary, or final regulations, or
any other guidance promulgated with respect to Code Section 409A by the U.S.
Department of Treasury or the Internal Revenue Service.
     C. Payment Delays and Accelerations Under Section 409A. To the extent
permitted under Section 409A of the Code, the Plan Administrator may, in its
sole discretion, delay a payment to a Participant or Beneficiary if the payment
of such amounts, but for such delay, would violate federal securities laws or
jeopardize the economic viability of the Company, provided that the Plan
Administrator treats all payments to similarly situated Participants on a
reasonably consistent basis. Further, to the extent permitted by Section 409A of
the Code, the Plan Administrator may, in its sole discretion, accelerate the
time or schedule of a payment under the Plan to the extent permitted under
Treasury Regulation Section 1.409A-3(j).
Section 8. CLAIMS PROCEDURE
     A. Filing Claims. Any Participant or Beneficiary entitled to benefits under
the Plan will file a claim request with the Plan Administrator.
     B. Notification to Claimant. If a claim request is wholly or partially
denied, the Plan Administrator will furnish to the claimant a notice of the
decision within ninety (90) days in writing and in a manner calculated to be
understood by the claimant, which notice will contain the following information:

7



--------------------------------------------------------------------------------



 



          (i) the specific reason or reasons for the denial;
          (ii) specific reference to pertinent Plan provisions upon which the
denial is based;
          (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary; and
          (iv) an explanation of the Plan’s claims review procedure describing
the steps to be taken by a claimant who wishes to submit his or her claims for
review and the time limits applicable to such procedures.
     C. Review Procedure. A claimant or his or her authorized representative
may, with respect to any denied claim:
          (i) request a review upon a written application filed within sixty
(60) days after receipt by the claimant of written notice of the denial of his
or her claim;
          (ii) review pertinent documents; and
          (iii) submit issues and comments in writing.
Any request or submission will be in writing and will be directed to the Plan
Administrator (or his or her designee). The Plan Administrator (or his or her
designee) will have the sole responsibility for the review of any denied claim
and will take all steps appropriate in the light of the Plan Administrator’s
findings.
     D. Decision on Review. The Plan Administrator (or his or her designee) will
render a decision upon review within sixty (60) days after receipt of the
claimant’s request for review, unless special circumstances (such as the need to
hold a hearing on any matter pertaining to the denied claim) warrant additional
time, in which case the decision will be rendered as soon as possible, but not
later than one hundred twenty (120) days after receipt of the request for
review. Written notice of any such extension will be furnished to the claimant
prior to the commencement of the extension. The decision on review will be in
writing and will include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent provisions of the Plan on which the decision is based. If the
decision on review is not furnished to the claimant within the time limits
prescribed above, the claim will be deemed denied on review.
Section 9. UNSECURED AND UNFUNDED OBLIGATION — Notwithstanding any provision
herein to the contrary, the benefits offered under the Plan shall constitute an
unfunded, unsecured promise by the Company to pay benefits determined hereunder
which are accrued by Participants while such Participants are Directors. No
provision shall at any time be made with respect to segregating any assets of
the Company for payment of any benefits hereunder, except to the extent that the
Company, in its discretion, establishes a Trust for such purpose. To the extent
any

8



--------------------------------------------------------------------------------



 



benefits provided under the Plan are actually paid from a Trust, the Company
shall not have any further obligation therefor, but to the extent not so paid,
such benefits shall remain the obligations of, and shall be paid by, the
Company. No Participant, Beneficiary or any other person shall have any interest
in any particular assets of the Company by reason of the right to receive a
benefit under the Plan and any such Participant, Beneficiary or other person
shall have only the rights of a general unsecured creditor of the Company with
respect to any rights under the Plan. Nothing contained in the Plan shall
constitute a guaranty by the Company or any other entity or person that the
assets of the Company will be sufficient to pay any benefit hereunder. All
expenses and fees incurred in the administration of the Plan and of any Trust
shall be paid by the Company, provided that, in the event that a Trust is
established, at the discretion of the Company, such expenses and fees shall be
paid from the Trust, provided that such amounts are not paid by the Company.
Section 10. AMENDMENT AND TERMINATION OF THE PLAN — The Company reserves the
right, by a resolution of the Board, to amend, terminate, or freeze the Plan, in
whole or in part, at any time, and from time to time, in any manner which it
deems desirable. In no event shall any such action by the Board adversely affect
any Participant or Beneficiary who has a Deferred Compensation Account without
the consent of the Participant or Beneficiary, or result in any change in the
timing or manner of the payment of the amount of any Deferred Compensation
Account (except as otherwise permitted under the Plan), unless the Board
determines in good faith that such action is necessary to ensure compliance with
Code Section 409A.
Section 11. BINDING UPON SUCCESSORS — The Plan shall be binding upon and inure
to the benefit of the Company, its successors and assigns and the Participants
and their heirs, executors, administrators and legal representatives. In the
event of the merger or consolidation of the Company with or into any other
corporation, or in the event substantially all of the assets of the Company
shall be transferred to another corporation, the successor corporation resulting
from the merger or consolidation, or the transferee of such assets, as the case
may be, shall, as a condition to the consummation of the merger, consolidation
or transfer, assume the obligations of the Company hereunder and shall be
substituted for the Company hereunder.
Section 12. NO GUARANTEE OF PLAN PERMANENCY. This Plan does not contain any
guarantee of provisions for continued service on the Board to any Director or
Participant nor is it guaranteed by the Company to be a permanent plan.
Section 13. GENDER — Any reference in the Plan made in the masculine pronoun
shall apply to both men and women.
Section 14. INCAPACITY OF RECIPIENT — In the event that a Participant or
Beneficiary is declared incompetent and a guardian, conservator or other person
legally charged with the care of his or her person or of his or her estate is
appointed, any benefits under the Plan to which such Participant or Beneficiary
is entitled shall be paid to such guardian, conservator or other person legally
charged with the care of his person or his estate. Except as provided
hereinabove, when the Plan Administrator, in his or her sole discretion,
determines that a Participant or Beneficiary is unable to manage his or her
financial affairs, the Plan Administrator may, but shall not be

9



--------------------------------------------------------------------------------



 



required to, direct the Company to make distribution(s) to any one or more of
the spouse, lineal ascendants or descendants or other closest living relatives
of such Participant or Beneficiary who demonstrates to the satisfaction of the
Plan Administrator the propriety of making such distribution(s). Any payment
made under this Section 14 shall be in complete discharge of any liability under
the Plan for such payment. The Plan Administrator shall not be required to see
to the application of any such distribution made to any persons.
Section 15. GOVERNING LAW — This Plan shall be construed in accordance with and
governed by the laws of the State of Delaware.
Section 16. INABILITY TO LOCATE PARTICIPANT OR BENEFICIARY. Each Participant is
obliged to keep the Plan Administrator apprised of his or her current mailing
address and that of his or her Beneficiary. The Plan Administrator’s obligation
to search for any Participant or Beneficiary is limited to sending a registered
or certified letter to the Participant’s or Beneficiary’s last know address. Any
amounts credited to the Deferred Compensation Account of any Participant or
Beneficiary that does not present himself or herself to the Plan Administrator
will be forfeited no later than 12 months after that benefit otherwise would
have been payable. However, this forfeited benefit will be restored and paid if
the Plan Administrator subsequently receives a claim for benefits which is
approved under the procedures described in Section 8.
     IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a
duly authorized officer as of the                      day of
                                        , 2007.

            ABERCROMBIE & FITCH CO.
      By:           Title:               

10